DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-6, 8-11, 13, and 15-16 have been amended. Claims 7 and 18 are cancelled. Claims 1-6, 8-17, and 19-20 are currently under review. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hyun Kyu Lee on January 14, 2021.
Please amend as follows:
	1. (Currently Amended) An organic light emitting display device, comprising: 
a display panel includes a plurality of sub-pixels arranged in a plurality of column lines and a power line, wherein each of the plurality of sub-pixels is supplied with a first power voltage and a second power voltage and includes a light emitting diode, wherein the power line extends along a column line direction and transfers the first power voltage; and
a peak luminance control circuit which derives a compensation value that is adjusted according to a maximum voltage variation amount of voltage variation amounts in the column line direction for a picture input thereto, which applies the compensation value to an average picture level of the picture to 
wherein the voltage variation amount includes a voltage reduction amount for the first power voltage and a voltage rise amount for the second power voltage, and
wherein the peak luminance control circuit derives the voltage variation amount for each column line to calculate the maximum voltage variation amount or derives the voltage variation amount for each column unit formed with two or more neighboring column lines to calculate the maximum voltage variation amount.

	2. (Currently Amended) The organic light emitting display device of claim 1,
wherein the peak luminance control circuit includes:
	an average picture level calculation portion which calculates the average picture level of he picture; 
	a voltage variation amount derivation portion which derives voltage variation amounts of the plurality of column lines for the picture,
	a compensation value derivation portion which derives the compensation value that is adjusted according to the maximum voltage variation amount of the voltage variation amounts of the plurality of column lines;
an average picture level compensation portion which applies the compensation value to the average picture level to derive the compensated average picture level; and
a peak luminance calculation portion which calculates the peak luminance of the picture according to the compensated average picture level.

11. (Currently Amended) A device, comprising:

a light emitting element having a first terminal and a second terminal; 
a first resistor, the first resistor connected to the first terminal of the light emitting element;
a second resistor, the second resistor connected to the second terminal of the light emitting element;
a first power source connected to the light emitting element via the first resistor, the first power source supplying the first power voltage to the light emitting element;
a second power source connected to the light emitting element via the second resistor, the second power source supplying the second power voltage to the light emitting element; and
a power line connecting the first power source to the light emitting element, the power line arranged along a column line direction of the display panel, wherein the power line includes the first resistor and transfers the first power voltage to the light emitting element via the first resistor; and
a peak luminance control circuit connected to the plurality of sub-pixels, the peak luminance control circuit configured to:
derive a compensation value that is adjusted according to a maximum voltage variation amount of voltage variation amounts in the column line direction for a picture input thereto, wherein the voltage variation amount includes a voltage drop amount of the first power voltage across the first resistor and a voltage rise amount of the second power voltage across the second resistor;
apply the compensation value to an average picture level of the picture to derive a compensated average picture level; and
control a peak luminance of the picture according to the compensated average picture level,


13. (Currently Amended) The device of claim 11, wherein the peak luminance control circuit includes:
an average picture level calculation portion which calculates the average picture level of the picture;
a voltage variation amount derivation portion which derives voltage variation amounts of the plurality of column direction line directions for the picture;
a compensation value derivation portion which derives the compensation value that is adjusted according to the maximum voltage variation amount of the voltage variation amounts of the plurality of column line directions:
an average picture level compensation portion which applies the compensation value to the average picture level to derive the compensated average picture level; and
a peak luminance calculation portion which calculates the peak luminance of the picture according to the compensated average picture level.

Allowable Subject Matter
Claims 1-6, 8-17, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art teaches a device comprising a plurality of sub-pixels in a display panel and a peak luminance control circuit connected to the plurality of sub-pixels such that the peak luminance control circuit derives a . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA V LUI whose telephone number is (571)272-0955.  The examiner can normally be reached on Monday - Friday 8:30am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr A Awad can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DONNA V LUI/               Examiner, Art Unit 2621

/AMR A AWAD/               Supervisory Patent Examiner, Art Unit 2621